DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 15 September 2021 is acknowledged.  The traversal is on the ground(s) that the claims are directed to one invention.  This is not found persuasive because claims 7-20 were directed to different inventions as set forth in the restriction requirement. The Examiner also notes that claims 7-20 were canceled, which appears to render the traversal moot.  Claims 1-6 and 21-34 remain pending and are examined below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 21, and 27, the limitation “substantial” is a relative term which renders the claims indefinite. The terms “substantial” and “fresh” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claims to be met by an amount of hydrogen sulfide removal and combination of the collected air with any additional air.
With continued reference to claims 1, 21, and 27, step (d) renders the claims indefinite, as step a) of these claims is open to the first and second H2S waters already being in contact, while step d) implies a separation step of these waters. For the purposes of examination, the Examiner will consider step d) to be met even if the first and second H2S waters exist within the 
Regarding claims 2-6, 22-26, and 28-34, they are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 4, 6, 27, 30, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Feather et al. (U.S. Patent # 4412924), hereinafter, “Feather”.
With respect to claims 1, 3, 4, and 27, Feather teaches a process of treating raw well water comprising hydrogen sulfide (Abstract), comprising: a) bubbling air through the untreated raw water “a first H2S water” in reactor 62 to remove hydrogen sulfide contained therein (Column 10, lines 57-61; Column 11, lines 7-15, 34-42), thereby generating an amount of a second H2S water having less hydrogen sulfide than the first H2S water (initial H2S concentration of 130 mg/L, which drops to 5 mg/L: Column 11, lines 44-48, considered to be consistent with “substantially lower”; “measuring an amount of hydrogen sulfide in the second H2S water”); b) collecting the air after it has bubbled through the sour water “first H2S water” (Column 5, lines 50-53), the collected air comprising hydrogen sulfide; c) mixing the collected air with a stream of fresh air as it is vented to the atmosphere (“environment”) to form an air mixture that contains a lower concentration of hydrogen sulfide than the collected air (Column 10, lines 49-56); and d) transferring (treated) water from the top of reactor 62 to the bottom of reactor 64 via conduit 74 and replacing said water in reactor tank 62 to maintain the water level therein 2S water with the untreated raw water “first H2S water” (see Column 11, lines 10-15 for vortex mixing) and a repletion of steps a) through d) in reactor 64, where air is again bubbled through the “second” water in tank 64, air comprising hydrogen sulfide is collected at the top of reactor 64, is combined with the collected air comprising hydrogen sulfide via conduit 70 at the top of reactor 62, and mixed with fresh air as it is vented to the atmosphere “environment”, to obtain a hydrogen sulfide concentration of 0 mg/L (“predetermined amount” (Column 10, lines 49-54; Column 11, lines 7-11, Column 11, lines 49-61).
With respect to claims 6 and 30, Feather discloses venting reactor 62 to the atmosphere and introducing air into the lower regions of the reactor tanks 62 and 64 at low pressures (Column 5, line 67 through Column 6, line 7), considered to be consistent with “atmospheric pressure” as claimed, especially since Feather contrasts the disclosed method/system to “pressurized systems” Column 6, lines 2-7). 
With respect to claim 34, Feather is silent with respect to any heating, consistent with “wherein the sour water is not heated to a temperature above 110 degrees Fahrenheit”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924), hereinafter, “Feather”.
With respect to claim 32, Feather is silent with respect to the temperature as claimed; however, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (see MPEP 2144.05.II.A.).

Claims 2, 21-23, 25, 26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of DeFosse et al. (U.S. Patent Publication # 2011/0272365), hereinafter, “Feather” and “DeFosse”.
With respect to claims 2 and 28, Feather is silent with respect to pH as claimed. 
DeFosse teaches a pH of 5 to 7 (Paragraphs [0017, 0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the undisclosed pH of Feather with the pH ranging from 5 to 7 of DeFosse because Feather discloses optimizing removal of hydrogen sulfide via stripping, and DeFosse teaches that a pH range of 5 to 7 will convert sulfur species in water to hydrogen sulfide gas, allowing for separation from the water phase into the gaseous phase (Paragraph [0017]). The Examiner further notes that each reference is directed to removal of hydrogen sulfide via gas stripping (see DeFosse: Abstract; Feather: Abstract); therefore, one of skill in the art would have a reasonable expectation of successfully removing hydrogen sulfide in the method of Feather.

With respect to claim 21, Feather teaches the limitations of claims 1 and 6 (see above), identical to all of the limitations of claim 21, except with respect to pH as claimed. 
DeFosse teaches a pH of 5 to 7 (Paragraphs [0017, 0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the undisclosed pH of Feather with the pH ranging from 5 to 7 of DeFosse because Feather discloses optimizing removal of hydrogen sulfide via stripping, and DeFosse teaches that a pH range of 5 to 7 will convert sulfur species in water to hydrogen sulfide gas, allowing for separation from the water phase into the gaseous phase (Paragraph [0017]). The Examiner further notes that each reference is directed to removal of hydrogen sulfide via gas stripping (see DeFosse: Abstract; Feather: Abstract); therefore, one of skill in the art would have a reasonable expectation of successfully removing hydrogen sulfide in the method of Feather.
With respect to claim 22, Feather/DeFosse discloses venting the air mixture to the environment (see Feather: Column 10, lines 49-56). 
With respect to claim 23, Feather/DeFosse discloses measuring the amount of hydrogen sulfide in the “second H2S water” (see above rejection and Column 11, lines 40-47 of Feather).  
With respect to claim 25, the Feather/DeFosse embodiment does not use catalyst or scavenger chemicals to remove the hydrogen sulfide. 
With respect to claim 26, Feather/DeFosse discloses that the hydrogen sulfide concentration in the first H2S/raw water is 130 mg/L (see Feather: Column 11, lines 40-47; “greater than 100 ppm”). 

Claims 5, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Sibeud et al. (U.S. Patent # 4036942), hereinafter, “Feather” and “Sibeud”.

Sibeud teaches that authorities require removal of virtually all waste gases (including hydrogen sulfide) prior to venting to the atmosphere (Abstract; Column 1, lines 9-23), which would necessitate measurement of the H2S content in waste streams comprising it.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of measuring the hydrogen sulfide content is waste gases prior to venting to the atmosphere according to Sibeud because the process of Feather produces a waste gas comprising an amount of hydrogen sulfide, and Sibeud discloses that it is necessary to remove all hydrogen sulfide prior to venting waste gases comprising hydrogen sulfide in order to ensure ongoing plant operation (Column 1, lines 9-23).

With respect to claim 31, Feather is silent with respect to adding sodium hydroxide as claimed.
Sibeud teaches addition of sodium hydroxide (Column 11, lines 30-35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of adding sodium hydroxide according to Sibeud because Sibeud discloses that it is known to adjust pH via addition of alkali to optimize the process of hydrogen sulfide removal (Column 9, lines 30-35).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of DeFosse et al. (U.S. Patent Publication # 2011/0272365) as applied to claim 21 above, and further in view of Sibeud et al. (U.S. Patent # 4036942), hereinafter, “Feather”, “DeFosse”, and “Sibeud”.
With respect to claim 24, Feather/DeFosse is silent with respect to measuring hydrogen sulfide content in the collected air as claimed. 
Sibeud teaches that authorities require removal of virtually all waste gases (including hydrogen sulfide) prior to venting to the atmosphere (Abstract; Column 1, lines 9-23), which would necessitate measurement of the H2S content in waste streams comprising it.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of measuring the hydrogen sulfide content is waste gases prior to venting to the atmosphere according to Sibeud because the process of Feather produces a waste gas comprising an amount of hydrogen sulfide, and Sibeud discloses .

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Bridge et al. (U.S. Patent # 5601700), hereinafter, “Feather” and “Bridge”.
With respect to claim 33, Feather is silent with respect to treating the sour water at an exploratory site as claimed. 
Bridge teaches treatment of fluids comprising hydrogen sulfide at the well head (“exploratory site”) for its removal (claim 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with treating at the well head according to Bridge because Bridge teaches that removal of hydrogen sulfide from water generated at the well head is conventionally done on a platform which is in proximity to the well head to avoid its escape into the environment (Column 1, lines 40-50), as hydrogen sulfide is highly toxic and explosive and is considered a health and safety hazard (Column 1, lines 52-54). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-6 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,708,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1, 21, and 27 either encompasses or is encompassed by the scope of claims 1 and 9 of Patent (‘196).
With respect to instant claims 1, 21, and 27, claims 1 and 9 of Patent (‘196) discloses a method of removing hydrogen sulfide from water, comprising treating hydrogen sulfide-containing water with air, collecting the air, which contains hydrogen sulfide, mixing the collected air with a second stream, distributing that combined air into the water to remove hydrogen sulfide, and measuring the content of hydrogen sulfide in the air mixture. Several dependent claims of Patent (‘196) recite keeping the pH below 7.0, venting the air mixture to the atmosphere. 

Claims 1-6 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,938,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1, 21, and 27 either encompasses or is encompassed by the scope of claims 1, 7, and 13 of Patent (‘163).
With respect to instant claims 1, 21, and 27, claims 1, 7, and 13 of Patent (‘193) discloses a method of removing hydrogen sulfide from water, comprising treating hydrogen sulfide-containing water with air, collecting the air, which contains hydrogen sulfide, mixing the collected air with a second stream, distributing that combined air into the water to remove hydrogen sulfide, and measuring the content of hydrogen sulfide in the air mixture. Several 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03 December 2021